EXHIBIT 10.5
 


Amendment to Manufacturing Services Agreement
between Patheon Pharmaceuticals Inc., and Raptor Therapeutics, Inc.


Background: Patheon Pharmaceuticals Inc., ("Patheon") and Raptor Therapeutics,
Inc., ("Raptor") entered into a Manufacturing Services Agreement dated November
15, 2010 (the "Agreement").  Patheon and Raptor wish to amend the Agreement to
revise Schedule B.
NOW THEREFORE in consideration of the premises hereof and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties, the parties agree to amend the Agreement as
follows:
1.            Amendment to Agreement:
Schedule B to the Agreement is deleted in its entirety and is replaced with a
new Schedule B as attached to this Amendment.

2. No Other Modifications. The "Background" section of this document is
incorporated into the Amendment.  Except as modified by this Amendment, the
terms and conditions of the Agreement remain unchanged.

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their authorized representatives, effective as of April 5, 2012.
RAPTOR THERAPEUTICS, INC.
PATHEON PHARMACEUTICALS INC.
 
 
By:    /s/ Thomas E.
Daley                                                                      
By:    /s/ Francis P.
McCune                                                                      
Name:  Thomas E.
Daley                                                                      
Name:  Francis P.
McCune                                                                      
Title:  President                                                                      
Title:  Secretary                                                                      
 
APPROVED BY LEGAL
 
FPM
4-13-12

 
Initials
Date





| SV\1167726.1||



--------------------------------------------------------------------------------



SCHEDULE B
(as revised by the Amendment to the Agreement effective April 5 2012)
MINIMUM RUN QUANTITY, ANNUAL VOLUME, AND PRICE
[****]

| SV\1167726.1||